            Case 1:20-mj-00215-SH Document 23 Filed 05/29/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

United States of America                        §
                                                §
vs.                                             §                        1:20-mj-00215-SH
                                                §
Israel Callejas-Martinez                        §

                                             ORDER

      Before the Court are Defendant’s Motion for Emergency Release Due to COVID-19 and

Motion to Set Bond, filed May 8, 2020 (Dkt. 13); the United States’ Preliminary Response to

Defendant’s Motion for Emergency Release Due to COVID-10, filed May 11, 2020 (Dkt. 14); the

United States’ Amended Preliminary Response to Defendant’s Motion for Emergency Release

Due to COVID-19, filed May 11, 2020 (Dkt. 15); and Defendant’s Motion in Support of

Defendant’s Release, filed May 27, 2020 (Dkt. 19). A detention hearing was held before the

undersigned on May 28, 2020, via video teleconference, with the consent of Defendant Israel

Callejas-Martinez and the United States. This order sets forth the Court’s findings of fact and

conclusions of law, as required by 18 U.S.C. § 3142(i).

                                        I.   Background

      Mr. Callejas was arrested on March 5, 2020, pursuant to a criminal complaint that he is an

alien who was removed from the United States to Mexico in 2009 and violated 8 U.S.C. § 1326

by unlawfully and illegally reentering this country without having obtained permission from the

Attorney General of the United States or the Secretary for Homeland Security to reapply for

admission. Dkt. 1. The government moved to detain Mr. Callejas without bond. Dkt. 2.

Mr. Callejas waived a detention hearing, Dkt. 8, and was ordered detained on March 18, 2020.

Dkt. 9.


                                                    1
          Case 1:20-mj-00215-SH Document 23 Filed 05/29/20 Page 2 of 3




                                    II. Motion to Set Bond

   After considering the factors set forth in 18 U.S.C. § 3142(g), information in the Pretrial

Services Report, and the evidence and arguments of counsel presented at the detention hearing and

in the parties’ briefing, the Court concludes that Mr. Callejas must be detained pending trial

because the Government has proven by a preponderance of the evidence that no condition or

combination of conditions of release will reasonably assure his appearance as required. In addition

to any findings made on the record, the most compelling reasons for detention include (1) the

nature of the alleged offense; (2) the weight of the evidence against Mr. Callejas; (2) his lack of

legal status in the United States; and (3) the fact that he may be subject to removal or deportation

after serving any period of incarceration.

                   III. Motion for Emergency Release due to COVID-19

   Mr. Callejas also seeks emergency release due to the COVID-19 pandemic. He argues that his

wife is diabetic and needs him to work to support the family and assist in caring for her and their

children. Dkt. 19 at 4 ¶ 6. There is no evidence, however, that Mr. Callejas has legal status to work

in the United States.

   The general risks of the novel coronavirus cannot be disputed, but the Court’s decision must

pertain to the detention of this defendant as an individual. Courts should evaluate the particularized

risks posed to an individual defendant. See United States v. Sims, 1:20-CR-11-RP-1, 2020 WL

2114384, at *1 (W.D. Tex. May 4, 2020); United States v. Rowe-Hodges, --- F. Supp. 3d ----, 2020

WL 1969217, at *2 n.2 (E.D. Tex. Apr. 14, 2020); United States v. Dunn, 3:19-CR-503-X, 2020

WL 1862567, at *2 (N.D. Tex. Apr. 13, 2020).

   Here, Defendant has not attempted to establish that he is at heightened risk of serious illness

from the novel coronavirus. In addition, Brandon Filla, the Deputy U.S. Marshal in Charge of

Austin Division Operations, testified at the detention hearing that no novel coronavirus infections

                                                    2
          Case 1:20-mj-00215-SH Document 23 Filed 05/29/20 Page 3 of 3




have been reported at the Caldwell County Jail, where Defendant is housed. Defendant has not

established that he faces a particularized risk from COVID-19 and therefore has not shown that he

should be released from detention due to COVID-19.

                                       IV. Conclusion

   For the foregoing reasons, IT IS ORDERED that Defendant’s Motion for Emergency Release

due to COVID-19 and Motion to Set Bond (Dkt. 13) and Defendant’s Motion in Support of

Defendant’s Release (Dkt. 19) are DENIED.

   SIGNED on May 29, 2020.



                                                SUSAN HIGHTOWER
                                                UNITED STATES MAGISTRATE JUDGE




                                                 3
